March 1 2011


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      No. AF 10-0212
                                      ______________

IN RE THE ADOPTION OF RULES FOR THE                      )
REGULATION OF THE PRACTICE OF LAW                        )    ORDER
IN THE COURTS OF MONTANA BY                              )
ATTORNEYS AT LAW                                         )
                             _____________


       In furtherance of our power and duty under Article VII, Section 2(3) of the
Constitution of the State of Montana to make rules governing the practice and procedure
before the courts of this state and the conduct of the members of the State Bar of Montana,
we now adopt the attached Rules for the Regulation of the Practice of Law in the Courts of
Montana by Attorneys at Law. These rules are effective as of the date of this order.
       The attached Rules shall be posted on the Court’s website. In addition, the Clerk is
directed to provide copies of this order and the attached Rules to: the State Bar of Montana,
with the request that the Rules be published in the next available issue of the Deskbook;
Thomson-Reuters, with the request that the Rules be published in the next available edition
of the Montana Rules of Court; and the Montana Legislative Services Division.
       DATED this 1st day of March, 2011.


                                                                /S/ MIKE McGRATH
                                                                /S/ JAMES C. NELSON
                                                                /S/ BETH BAKER
                                                                /S/ PATRICIA COTTER
                                                                /S/ BRIAN MORRIS
                                                                /S/ MICHAEL E WHEAT
                                                                /S/ JIM RICE




                      Rules for the Regulation of the Practice of Law
                                             1
                       In the Courts of Montana by Attorneys at Law

       Having dissolved the Commission on the Unauthorized Practice of Law, 1 this Court
concludes that it is necessary and appropriate that we exercise our Constitutional power
under Article VII, Section 2(3) to make rules governing the practice and procedure before the
courts of this state and the conduct of the members of the State Bar of Montana. The
following rules are intended to implement this Constitutional authority. Therefore, the
following rules shall apply in addition to other rules that we have adopted governing
admission to the Bar, attorney discipline, rules of professional conduct, rules relating to
character and fitness and rules relating to continuing legal education.


    I. For purposes of these rules, “attorney at law” includes attorneys (except attorneys-in-
    fact acting under a valid power of attorney), lawyers, counselors at law, barristers,
    solicitors, and persons acting “of counsel.”

    II. Except as provided by law, in order to appear as an attorney at law on behalf of
    another in the courts of this State, a person must:

           (a) have graduated with a Juris Doctor or equivalent degree from a law school
               accredited by the American Bar Association; and

           (b) have complied with the Rules for Admission to the State Bar of Montana; have
               successfully passed review by the Commission on Character and Fitness; and
               have successfully passed the Montana Bar Examination; and

           (c) have signed and filed with the Clerk of the Montana Supreme Court the
               written attorney ethics oath prescribed by the Montana Supreme Court; have
               taken the oral oath prescribed by § 37-61-207, MCA, to support the
               Constitution of the United States and the Constitution of the State of Montana
               and to faithfully discharge the duties of an attorney with fidelity to the best of
               his or her knowledge and ability; and have signed, or the Clerk of this Court
               has entered the person’s name on, the roll of attorneys kept by the Clerk of this
               Court; and

           (d) be a member in good standing (regardless of the category of membership) of
               the State Bar of Montana, have paid all dues, fees, penalties and license taxes
               applicable to his or her status as an attorney at law and member of the State

1
 See In re Dissolving the Comm’n on the Unauthorized Practice of Law, 2010 MT 82, 356 Mont.
109, 242 P.3d 1282.

                                               2
   Bar of Montana, and have met the continuing legal education requirements
   prescribed by this Court;

(e) provided, however, rules II(a) and (b) above shall not apply to those persons
    licensed to practice law in Montana and who are members in good standing of
    the State Bar of Montana on the date of the adoption of these rules, and that
    rules II(a) through (e) shall not apply to a person who has complied with the
    rules for pro hac vice practice in this State; and

(f) provided further that this rule II does not apply to an attorney at law or other
    person practicing within the scope of an authorization to practice law granted
    by the United States or any Indian tribe or to persons acting in compliance
    with the Water Court Rules.




                                   3